Citation Nr: 0400347	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-06 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to August 
1976 and from September 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
March 2003; a transcript of that hearing is associated with 
the claims file.  At the hearing, the veteran submitted a 
statement from his wife, along with a signed waiver of 
initial consideration of that evidence by the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In a September 1998 decision, the RO denied a claim of 
service connection for bilateral hearing loss.  The veteran 
was notified of that decision in September 1998, but did not 
perfect an appeal.

3.  Additional evidence associated with the claims file since 
the RO's September 1998 denial is not relevant and probative 
to the issue at hand, and, when viewed in conjunction with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 



CONCLUSION OF LAW

1.  The September 1998 RO decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2003).

2.  Since September 1998, new and material evidence has not 
been submitted, and the requirements to reopen the claim for 
service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the enactment the Veterans 
Claims Assistance Act of 2000 (VCAA) in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  VA 
has since promulgated regulations to implement the provisions 
of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).

A review of the record reveals that all notification and 
development action required by the VCAA, to the extent 
possible, been accomplished.  In particular, correspondence 
dated in May 2001 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the RO identified the basis 
for the previous denial in September 1998 and described the 
type of evidence that would be considered new and material in 
order to reopen the claim.  In response to the RO's request, 
the veteran submitted additional evidence in May 2001 that he 
believes is sufficient to reopen his claim.

In the May 2001 letter, the RO requested that the veteran 
submit additional information or evidence within 60 days of 
the date of the letter.  The United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (the implementing 
regulation) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
The 60-day period provided in this case would be similarly 
misleading.  Recently, the Veterans Benefits Act of 2003 
amended 38 U.S.C. § 5103(b) by adding the following new 
paragraph:  "(3) Nothing in paragraph (1) shall be construed 
to prohibit the Secretary from making a decision on a claim 
before the expiration of the period referred to in that 
subsection."  The amendments are effective as of November 9, 
2000, the date of enactment of the VCAA, and provide that 
nothing in this section, or the amendments made by this 
section, shall be construed to require the Secretary of 
Veterans Affairs to provide notice under section 5103(a) of 
such title with respect to a claim insofar as the Secretary 
has previously provided such notice; or to provide for a 
special notice with respect to this section and the 
amendments made by this the section.  Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

In view of the foregoing, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claim, and has been provided 
ample opportunity to submit such information and evidence.

In a September 1998 decision, the RO denied service 
connection for bilateral hearing loss.  The veteran was 
notified of that decision later that same month.  He 
submitted a notice of disagreement in September 1999 and the 
RO issued a statement of the case in November 1999.  The 
veteran did not perfect an appeal from that claim.  As such, 
the decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

The present claim was initiated in February 2001.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2003).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Evidence before the RO at the time of the September 1998 
rating decision included service medical records and an 
audiology examination report dated in December 1997 from 
Darnall Army Hospital.  Service medical records showed some 
degree of hearing impairment.  Medical records from the 
Darnall Army Hospital dated in December 1997 also reflect 
hearing loss with a diagnosis of mild to moderately severe 
high frequency sensorineural hearing loss.

Upon consideration of this evidence, the RO denied service 
connection on the basis that there was no evidence to link 
defective hearing within the meaning of 38 C.F.R. § 3.385 to 
active military service.  In addition, there was no evidence 
to show that the veteran's previously noted defective hearing 
had been aggravated during his second period of active duty.

Evidence relative to the veteran's defective hearing that was 
received since the September 1998 rating decision consists of 
duplicate service medical records dated in April 1976, 
duplicate medical records from Darnall Army Hospital dated in 
December 1997, a statement from the veteran's wife dated in 
March 2003, and the veteran's personal testimony offered at 
the March 2003 hearing.

The testimony provided during a March 2003 hearing before the 
undersigned and a statement from the veteran's wife dated in 
March 2003 are new because they were not previously of 
record; however, they are not material.  These documents are 
cumulative in nature since they restate contentions raised 
and considered at the time of the September 1998 rating 
decision.  

The veteran argued that a medical record dated in April 1976 
was not previously considered in that the September 1998 
rating action specifically referred to consideration of 
service medical records dated from December 1977 onward.  He 
submitted a copy of the 1976 record in April 2002.  The Board 
notes that the claims file includes three envelopes 
containing the veteran's service medical records; however, it 
is unclear precisely when the envelope containing the April 
1976 record was associated with the claims file or whether 
the RO considered that record in its earlier decision.  
Nevertheless, the Board notes that the April 1976 record 
recently submitted by the veteran-even if it were considered 
new and not previously considered-is not material.  That 
record notes that the veteran had shown some hearing loss on 
physical examination and he was referred for an evaluation 
"to verify."  The record includes the report of a July 1976 
audiometric test, without an interpretation of those results.  
The record does not show that the veteran had a hearing loss 
that could be considered a disability for VA compensation 
purposes during his first period of service.  In the 
September 1998 rating decision, the RO noted that there was 
evidence of hearing impairment in service.  The April 1976 
report shows the same.  

In sum, when each piece of recently submitted evidence is 
viewed separately or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
and it does not contribute to a more complete picture of the 
relationship between the veteran's defective hearing and 
service.  38 C.F.R. § 3.156(a) (2001).  

Having determined that new and material evidence has not been 
added to the record since September 1998, the veteran's 
application to reopen the claim for service connection for 
bilateral defective hearing is denied.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for bilateral defective hearing is denied.  



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



